Negative electrode active substance for nonaqueous electrolyte secondary battery and nonaqueous electrolyte secondary battery
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 19, 2020 and January 5, 2021 are being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because of the following informalities:
If Applicant intends to claim “wherein 0 < z <2” recited in claim 1 as a limitation, the bracket should be removed.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1) The term "main" in claims 1-4 is a relative term which renders the claim indefinite.  The term "main" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The “main component” has been rendered indefinite by the use of the term “main”.

3) Claim 3 recites the limitation “… comprises a metal or an alloy including at least any one of Al, Fe, Cu, Sn, Sb, B, Pb, Cr, Zr, Mn, Ni, Nb, and Mo as a main component”. This limitation is ambiguous and renders the claim indefinite, since it can be interpreted in at least two ways as followss:
a) … comprises a metal being any one of Al, … and Mo, or an alloy including at least any one of Al, … and Mo as a main component (Note: the term “including” means other metals than those listed may be contained); and
b) … comprises a metal that is any metal and is not limited to Al, … and Mo, or an alloy including at least any one of Al, … and Mo as a main component (Note: the term “including” means other metals than those listed may be contained). Also note that if an alloy includes one metal, it is not called an alloy.
The “as a main component” is also not clear as to whose main component, because, for example, it can be interpreted as referring to a main component of the alloy or a main component of the negative electrode active material. The similar issues apply to claim 4.
4) Claims 2-6 are also rejected because they depend on claim 1.
Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The formula recited in claim 2 does not further limit the formula recited in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Akira et al. (WO 2016121320 A1, whose equivalent US 20180287148 A1 is being used for citation purposes, hereafter Akira) in view of Aramata et al. (US 20070224508 A1, hereafter Aramata).
Regarding claims 1 and 3, Akira teaches a negative electrode active material for a non-aqueous electrolyte secondary battery (See at least Title and Abstract), comprising:
a lithium silicate phase of Li2zSiO(2+z), wherein 0 <z <2 ([0033]);
silicon particles (15, Fig. 1) dispersed in the lithium silicate phase ([0029] and Fig. 1); and
metallic particles dispersed in the lithium silicate phase and comprising metal Fe, for example ([0040]: see “may contain Fe particles”, etc.).
Akira is silent to the metallic particles having an aspect ratio of 2.7 or more. In the same field of endeavor, however, Aramata discloses that both a powder form and a fiber form of, for example, Fe can be used in a negative electrode composition as conductive agents. That is, Fe prima facie obvious (See MPEP § 2144.06). Further, one of ordinary skill in the art would readily appreciate that an aspect ratio of a fibrous particles has a very high aspect ratio and would easily arrive at an aspect ratio of 2.7 or more as claimed.
Regarding claim 2, Akira in view of Aramata teaches the negative electrode active material for a non-aqueous electrolyte secondary battery according to claim 1, wherein the lithium silicate phase comprises Li2Si2O5 ([0033]).
Regarding claim 4, Akira in view of Aramata teaches the negative electrode active material for a non-aqueous electrolyte secondary battery according to claim 1, wherein the metallic particles may comprise metal Al as a main component since it is a functional equivalent to Fe powder or Fe fiber ([0047], Aramata). Substitution of known equivalents for the same purpose is prima facie obvious (See MPEP § 2144.06).
Regarding claim 5, Akira in view of Aramata teaches the negative electrode active material for a non-aqueous electrolyte secondary battery according to claim 1, wherein a content of the metallic particles may be 7 wt% or less based on the total mass of a base particle composed of the lithium silicate phase, the silicon particles, and the metallic particles ([0044], Akira). The range of 7 wt% or less overlaps that of 1 mass% to 10 mass% as claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
claim 6, Akira in view of Aramata teaches a non-aqueous electrolyte secondary battery comprising: a negative electrode including the negative electrode active material for a non-aqueous electrolyte secondary battery according to claim 1, a positive electrode, and a non-aqueous electrolyte ([0022], Akira).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/ZHONGQING WEI/Primary Examiner, Art Unit 1727